DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 06/11/2021.
Claims 1-20 are pending. Claims 1, 14, and 20 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 06/11/2021.  This IDS has been considered.

Drawings
6.	The drawings are objected to because:
Figures Fig. 3, Fig. 4, Fig. 5 should be designated by a legend such as --Prior Art--because only that which is old is illustrated. See MPEP 602.02(g).
Applicant did not present Figures Fig. 3, Fig. 4, Fig. 5  for the first time with the filing of this application. Applicant, and some of the instant inventors, published these Figures.
Applicant is reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Specification and Figures to make sure care is taken to see that prior art or other information cited in the Specification and Figures or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. MPEP 2004, Scenario 7; see also MPEP 2010.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
7.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“METHOD OF COUNTING NUMBER OF CELLS IN NONVOLATILE MEMORY DEVICE AND NONVOLATILE MEMORY DEVICE WITH CELL COUNTER PERFORMING THE SAME”.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun (US 20190147964 A1).
Regarding independent claim 1, Yun teaches a method of counting a number of memory cells in a memory cell array of a nonvolatile memory device, the method comprising: 
setting a measurement range and a plurality of measurement intervals of a measurement window for a cell counting operation to a first range and a plurality of first intervals, respectively, the plurality of measurement intervals being included in the measurement range; 
performing a first sensing operation on first memory cells included in a first region of the memory cell array based on the measurement window; 
performing a first shifting operation for shifting the measurement window while a width of the measurement range and a width of each of the plurality of measurement intervals are maintained; 
performing a second sensing operation on the first memory cells based on the measurement window shifted by the first shifting operation; and 
obtaining a final count value for the first memory cells based on a result of the first sensing operation and a result of the second sensing operation, 
wherein the measurement range and each of the plurality of measurement intervals represent a number of memory cells associated with the final count value.
(see Claim 14 rejection analysis)

Regarding independent claim 14, Yun teaches a nonvolatile memory device (Yun Fig. 2: 200 with bit counter. See also Fig. 5 and Fig. 8A-Fig. 14) comprising: 

    PNG
    media_image1.png
    527
    1459
    media_image1.png
    Greyscale

a memory cell array including a plurality of memory cells (Yun Fig. 2: 260); and 
a control circuit (Yun Fig. 2: 210) configured to: 
set a measurement range (Fig. 8B, Fig. 8C: NUM_A to OF) and a plurality of measurement intervals (Fig. 8B, Fig. 8C: sampling intervals A-G) of a measurement window (Fig. 8C, Fig. 8D: verification window A-G) for a cell counting operation to a first range (Fig. 8B, Fig. 8C: NUM_A to OF) and a plurality of first intervals (Fig. 8B, Fig. 8C: verification intervals A-G), respectively (Yun Fig. 8A-Fig. 8D), 
perform a first sensing operation on first memory cells included in a first region of the memory cell array based on the measurement window (Fig. 8A: CNT_RS1 by using verification window in A-G, see para [0106] - para [0108]), 
perform a first shifting operation for shifting the measurement window while a width of the measurement range and a width of each of the plurality of measurement intervals are maintained (see Fig. 8A, Fig. 8B, Fig. 8C: using next verification window in A-G for next stage to perform verification of counting) , 
perform a second sensing operation on the first memory cells based on the measurement window shifted by the first shifting operation (Fig. 8A: CNT_RSk by using next verification window A-G, see para [0106]- para [0108]), and 
obtain a final count value for the first memory cells based on a result of the first sensing operation and a result of the second sensing operation (Fig. 8A: TCNT, see Yun para [0111]. See also para [0080]), 
wherein the plurality of measurement intervals (Fig. 8B, Fig. 8C: sampling intervals A-G) are included in the measurement range (Fig. 8B, Fig. 8C: NUM_A to OF).


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
PARK (US 2017/0133087 A1): Fig. 1-Fig. 20 and associated disclosure applicable for all claims.
LEE (US 2021/0005265 A1): Fig. 1-Fig. 30 and associated disclosure applicable for all claims.
GOODE et al. (2021/0407598 A1): Fig. 1-Fig. 11 and associated disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claim 20 is indicated as allowable.
Claims 2-13, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2-13, 15-19 above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.
Regarding claim 20, prior art don not teach cross-out limitations of the claim as in the following:
 A method of counting a number of memory cells in a memory cell array of a nonvolatile memory device, the method comprising: 
setting a measurement range and a plurality of measurement intervals of a measurement window for a cell counting operation to a first range and a plurality of first intervals, respectively, the plurality of measurement intervals being included in the measurement range; 
performing a first sensing operation on first memory cells included in a first region of the memory cell array based on the measurement window having the first range and the plurality of first intervals; 
performing a first shifting operation for shifting the measurement window while a width of the measurement range and a width of each of the plurality of measurement intervals are maintained, 
the measurement range being set to a second range having a width equal to that of the first range by the first shifting operation, the plurality of measurement intervals being set to a plurality of second intervals having a width equal to that of each of the plurality of first intervals by the first shifting operation; 
performing a second sensing operation on the first memory cells based on the measurement window shifted by the first shifting operation and having the second range and the plurality of second intervals; and 
obtaining a final count value for the first memory cells based on a result of the first sensing operation and a result of the second sensing operation, 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825